247 S.W.2d 561 (1952)
DAVIS
v.
STATE.
No. 25796.
Court of Criminal Appeals of Texas.
April 9, 1952.
No attorney on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
DAVIDSON, Commissioner.
This is a conviction for the primary offense of felony theft, with an accompanying allegation of a prior conviction for burglary with intent to commit the crime of theft. Punishment was assessed at ten years' confinement in the penitentiary, under the provisions of Arts. 62 and 1421, P. C. Valenzuela v. State, 153 Tex. Crim. 623, 224 S.W.2d 239.
Felony theft and burglary with intent to commit theft are offenses of the same nature, within the meaning of Art. 62, P. C. Sasser v. State, 131 Tex. Crim. 347, 98 S.W.2d 211.
The statement of facts accompanying this record, having been filed in the trial court long after the expiration of the time allowed by law for such filing, cannot be considered. In the absence of a statement of facts, the bills of exception appearing cannot be appraised.
The judgment is affirmed.
Opinion approved by the Court.